                                                             Case 2:20-cv-01302-GMN-BNW Document 37
                                                                                                 36 Filed 01/22/21
                                                                                                          01/21/21 Page 1 of 2




                                                  1 CHRISTENSEN JAMES & MARTIN, CHTD.
                                                    Daryl E. Martin, Esq. (6735)
                                                  2 7440 W. Sahara Avenue
                                                    Las Vegas, Nevada 89117
                                                  3 Telephone: (702) 255-1718
                                                    Facsimile: (702) 255-0871
                                                  4 Email: dem@cjmlv.com
                                                    Attorneys for Defendant Unite Here Health,
                                                  5 Daryl E. Martin, and Christensen James & Martin, Chtd.

                                                  6                              UNITED STATES DISTRICT COURT
                                                  7                                       DISTRICT OF NEVADA
                                                  8    GARY FULLER,                                        CASE NO.: 2:20-cv-01302-GMN-BNW
                                                  9                          Plaintiff,
7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                 10    vs.
     PH: (702) 255-1718 § FAX: (702) 255-0871
      CHRISTENSEN JAMES & MARTIN, CHTD.




                                                 11    HOTEL EMPLOYEES AND RESTAURANT                      STIPULATION AND ORDER TO
                                                       EMPLOYEES INTERNATIONAL UNION                       DISMISS CASE WITH PREJUDICE
                                                 12    WELFARE FUND, CULINARY HEALTH
                                                       FUND; DOES I through X, inclusive; and
                                                 13    ROES II through X, inclusive,
                                                 14                          Defendants.
                                                 15
                                                       AND RELATED CLAIMS
                                                 16

                                                 17
                                                              Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), all appearing parties, acting through their
                                                 18
                                                      counsel of record, hereby stipulate, agree, and request that the Court issue the following Order
                                                 19

                                                 20
                                                      ///
                                                 21

                                                 22
                                                      ///
                                                 23

                                                 24
                                                      ///
                                                 25

                                                 26

                                                 27
                                                 28
                                                                                                  Case 2:20-cv-01302-GMN-BNW Document 37
                                                                                                                                      36 Filed 01/22/21
                                                                                                                                               01/21/21 Page 2 of 2




                                                                                      1 confirming that all claims and causes of action asserted in this Action are dismissed with

                                                                                      2 prejudice, and that each party shall bear its own attorney’s fees and costs related to this Action.

                                                                                      3
                                                                                          CHRISTENSEN JAMES & MARTIN, CHTD.                LAW OFFICES OF STEVEN M. BURRIS
                                                                                      4
                                                                                          By:       Daryl E. Martin                        By:       Steven M. Burris
                                                                                      5         Daryl E. Martin, Esq. (NV Bar 6735)              Steven M. Burris, Esq. (NV Bar 603)
                                                                                                7440 W. Sahara Avenue                            2810 W. Charleston Blvd., Suite F-58
                                                                                      6         Las Vegas, Nevada 89117                          Las Vegas, Nevada 89102
                                                                                                Email: dem@cjmlv.com                             Email: sb@steveburrislaw.com
                                                                                      7         Attorneys for Unite Here Health,                 Attorneys for Gary Fuller, Steven M.
                                                                                                Christensen James & Martin, Chtd.,               Burris, and Steven M. Burris, LLC
                                                                                      8         and Daryl E. Martin
                                                                                      9
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                          DATED:          January 21, 2021                 DATED:          January 21, 2021
CHRISTENSEN JAMES & MARTIN, CHTD.




                                                                                     10
                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11

                                                                                     12
                                                                                                   IT IS SO ORDERED.
                                                                                     13
                                                                                                   DATED this     22     day of January, 2021.
                                                                                     14

                                                                                     15

                                                                                     16

                                                                                     17

                                                                                     18                                                Gloria M. Navarro, District Judge
                                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                     19

                                                                                     20

                                                                                     21

                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26

                                                                                     27

                                                                                     28
                                                                                                                                         -2-
